UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-4774


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JOHN A. BURKEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Thomas E. Johnston,
District Judge. (6:13-cr-00106-1)


Submitted:   March 27, 2014                    Decided: March 31, 2014


Before MOTZ, Circuit      Judge,   and    HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Lex A. Coleman, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.      R. Booth
Goodwin II, United States Attorney, Erik S. Goes, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John     A.   Burkey,    pled      guilty,    pursuant    to   a    plea

agreement, to possession of a stolen firearm, in violation of

18 U.S.C. § 922(j) (2012).           The district court sentenced Burkey

to   100   months’    imprisonment,       within    his    properly    calculated

Guidelines range.         On appeal, Burkey challenges the substantive

reasonableness of the sentence, contending that it is greater

than necessary to accomplish the goals of 18 U.S.C. § 3553(a)

(2012).    Finding no reversible error, we affirm.

            We     review    the    district     court’s    sentence,      “whether

inside, just outside, or significantly outside the Guidelines

range[,]    under     a     deferential       abuse-of-discretion       standard.”

Gall v. United States, 552 U.S. 38, 41 (2007).                  When reviewing a

sentence    for     substantive      reasonableness,       we   “examine[]        the

totality of the circumstances,” and, if the sentence is within

the properly-calculated Guidelines range, apply a presumption on

appeal that the sentence is substantively reasonable.                          United

States v. Mendoza-Mendoza, 597 F.3d 212, 216-17 (4th Cir. 2010).

Such a presumption is rebutted only if the defendant shows “that

the sentence is unreasonable when measured against the § 3553(a)

factors.”        United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).

            We conclude that Burkey has failed to overcome the

appellate presumption of reasonableness afforded his sentence.

                                          2
The district court reasonably concluded that Burkey’s extensive

criminal history warranted a sentence that would protect the

public   and     deter     Burkey       from        engaging       in    further         criminal

conduct.         Notably,      the    district         court       did       not    ignore       the

positive changes Burkey had made in his life and declined to

impose the statutory maximum sentence for that reason.                                        To the

extent   Burkey     argues       that     the       district      court       emphasized         his

criminal    history       over    other     sentencing           factors,          we   reiterate

that   “district       courts      have     extremely            broad    discretion            when

determining      the     weight      to    be       given    each       of    the       § 3553(a)

factors.”      United States v. Jeffery, 631 F.3d 669, 679 (4th Cir.

2011).      In    sum,    we     conclude       that    Burkey’s         within-Guidelines

sentence is not greater than necessary to accomplish the goals

of 18 U.S.C. § 3553(a).

            Accordingly, we affirm the district court’s judgment.

We   dispense     with    oral       argument        because      the    facts          and    legal

contentions      are     adequately       presented         in    the    materials            before

this court and argument would not aid the decisional process.


                                                                                         AFFIRMED




                                                3